DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/06/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on LEE et al. 20160157341 in view of Hammer et al. 20090115074 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 51 recites “the different metal stacks” lacks antecedent basis and it is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34-39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. 20160157341 (Lee) in view of Hammer et al. 20090115074 (Hammer).

    PNG
    media_image1.png
    265
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    533
    media_image2.png
    Greyscale


Regarding claim 32, fig. 4 of Lee discloses a ceramic package configured to house an electronic component, the ceramic package comprising: 
a ceramic substrate 110b (110b’) having a via (contact via where 130 exist) formed therethrough; 
a base metal layer (120/130) – fig. 3) comprising a refractory metal (par [0029] - tungsten (W), molybdenum (Mo)), the base metal layer having upper 120 and lower 120 portions formed on opposing 
Lee does not disclose of a base nickel (Ni) layer formed on the base metal layer, wherein the base Ni layer is free of phosphorus (P) and boron (B) or has concentrations of P and B each less than 0.01% on the basis of a weight of the base Ni layer; a palladium (Pd) layer formed over the base Ni layer; and a gold (Au) layer formed on the palladium layer.


    PNG
    media_image3.png
    508
    846
    media_image3.png
    Greyscale

However, fig. 1E of Hammer discloses a package configured to house an electronic component, the package comprising: 
a substrate 104 having a via (contact via where 106 exist) formed therethrough (through from top 104 to 105); 

a base nickel (Ni) layer 111a formed on the base metal layer (par [0068] - first reinforcement layer 111a is made of nickel (Ni) – note this is necessary the case as Hammer stated made of Ni); 
a palladium (Pd) layer 111b (par [0070]) formed over the base Ni layer; and 
a gold (Au) layer 111c (par [0071]) formed on the palladium layer.

In view of such teaching, it would have been obvious to form a package of Lee further comprising a base nickel (Ni) layer formed on the base metal layer; a palladium (Pd) layer formed over the base Ni layer; and a gold (Au) layer formed on the palladium layer such as taught by Hammer in order to form a reinforcement layer in order to increase the stability of the contact pad.
Lee and Hammer does not explicitly discloses wherein the base Ni layer is free of phosphorus (P) and boron (B) or has concentrations of P and B each less than 0.01% on the basis of a weight of the base Ni layer.
However, par [0068] of Hammer discloses that reinforcement layer 111a includes or is made of nickel (Ni) and/or nickel phosphorous (Ni.sub.3P). In accordance with other embodiments, the first reinforcement layer 111a may include or may be made of other materials or material systems such as, for example, a binary material including nickel, a ternary stress-accommodated material, for example, nickel boron (NiB), NiWP, NiMoP, CoWP, or other materials or material systems.
Note Hammer provide a list of possibility of choice of base nickel (Ni) layer composition. Note selecting an element from a choice as given by Hammer is not an inventive concept. For example, 
Therefore, it would have been obvious to form a package of Lee and Hammer comprising wherein the base Ni layer is free of phosphorus (P) and boron (B) or has concentrations of P and B each less than 0.01% on the basis of a weight of the base Ni layer in order in order have desired resistance/conductance of the reinforcement layer such as resistance/conductance as pure of nickel layer as possible.

Regarding claim 34, the resulting structure would have necessary been one wherein the ceramic package is substantially free of Pd between the ceramic substrate and the Ni layer.

Regarding claim 35, Hammer necessary discloses wherein an interfacial layer is formed between the Ni layer and the base metal layer, wherein the interfacial layer comprises Ni and the metal and the resulting structure would have been one meeting the claimed invention.  

Regarding claim 36, fig. 4 of Lee discloses further comprising: a second base metal layer comprising the refractory metal formed at a different location than the base metal layer on the ceramic substrate; and from the teaching of Hammer, it would have been obvious to form a structure of Lee and Hammer further comprising a second base Ni layer on the second base metal layer; and a metal layer different from the Ni layer over the second base metal layer in order to form another reinforcement layer on the second base metal layer.




Regarding claim 38, from the teaching of Hammer, it woud have been obvious to form a package of Lee and Hammer further comprising: a second Ni layer formed on the second base metal layer; a second Pd layer formed on the second Ni layer; and a second Au layer formed on the second Pd layer in order to form a reinforcement layer on the second base metal layer.
Furthermore, par [0068] of Hammer discloses that reinforcement layer 111a includes or is made of nickel (Ni) and/or nickel phosphorous (Ni.sub.3P). In accordance with other embodiments, the first reinforcement layer 111a may include or may be made of other materials or material systems such as, for example, a binary material including nickel, a ternary stress-accommodated material, for example, nickel boron (NiB), NiWP, NiMoP, CoWP, or other materials or material systems.
Note Hammer provide a list of possibility of choice of base nickel (Ni) layer composition. Note selecting an element from a choice as given by Hammer is not an inventive concept. For example, reinforcement layer 111a is made of nickel (Ni) can be selected in order have desired resistance/conductance of the reinforcement layer such as resistance/conductance as pure of nickel layer as possible.
Therefore, it would have been obvious to form a package of Lee and Hammer comprising wherein the second Ni layer comprises P or B at a concentration exceeding 5% in order in order have desired resistance/conductance of the reinforcement layer such as resistance/conductance as pure of nickel layer as possible.



Regarding claim 49, Lee discloses wherein the base metal layer fills the via.

Claims 40-41, 43, 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hammer and Hosoi et al. 4626479.
Regarding claim 40, fig. 4 of Lee discloses a ceramic package configured to house an electronic component, the ceramic package comprising: 
a ceramic substrate 110b (110b’); 
a first base metal layer 120 (left) and a second base metal layer 120 (right) formed at different locations on the ceramic substrate and comprising a refractory metal ().
Lee does not discloses wherein the first and second base metal layers have formed thereon different metal layer stacks each comprising: 
a base nickel (Ni) layer that is free  of phosphorus (P) and boron (B) or has concentrations of P and B each less than 0.01% on the basis of a weight of the base Ni layer; 
a Ni layer over the base Ni layer; a palladium (Pd) layer formed on the Ni layer; and a gold (Au) layer formed on the Pd layer.
However, fig. 1E of Hammer discloses a package configured to house an electronic component, the package comprising: 
a substrate 104;
a base metal layer  (contact pad region of 103c/103c above 102b) comprising:
a base nickel (Ni) layer; 
a palladium (Pd) layer formed on the Ni layer; and 

Note the reinforcement layer of Hammer can be place on top of a first base metal layer 120 and a second base metal layer 120 of Lee formed at different locations on the ceramic substrate.
In view of such teaching, it would have been obvious to form a package of Lee further wherein the first and second base metal layers have formed thereon different metal layer stacks each comprising a base nickel (Ni) layer; a palladium (Pd) layer formed on the Ni layer; and a gold (Au) layer formed on the Pd layer such as taught by Hammer in order to form a reinforcement layer in order to increase the stability of the contact pads.
Lee and Hammer do not explicitly discloses that the base nickel (Ni) layer that is free  of phosphorus (P) and boron (B) or has concentrations of P and B each less than 0.01% on the basis of a weight of the base Ni layer.
However, par [0068] of Hammer discloses that reinforcement layer 111a includes or is made of nickel (Ni) and/or nickel phosphorous (Ni.sub.3P). In accordance with other embodiments, the first reinforcement layer 111a may include or may be made of other materials or material systems such as, for example, a binary material including nickel, a ternary stress-accommodated material, for example, nickel boron (NiB), NiWP, NiMoP, CoWP, or other materials or material systems.
Note Hammer provide a list of possibility of choice of base nickel (Ni) layer composition. Note selecting an element from a choice as given by Hammer is not an inventive concept. For example, reinforcement layer 111a is made of nickel (Ni) can be selected in order have desired resistance/conductance of the reinforcement layer such as resistance/conductance as pure of nickel layer as possible.
Therefore, it would have been obvious to form a package of Lee and Hammer comprising wherein the base nickel (Ni) layer that is free of phosphorus (P) and boron (B) or has concentrations of P and B each less than 0.01% on the basis of a weight of the base Ni layer in order in order have desired 
Lee and Hammer do not disclose a Ni layer over the base Ni layer. 


    PNG
    media_image4.png
    239
    425
    media_image4.png
    Greyscale

However, FIG. 1 Hosoi discloses is a sectional view illustrating the covering structure for a metallized metal layer of an electronic part according to the present invention. In FIG. 1, reference numeral 11 represents an insulating substrate composed of an electrically insulating material such as ceramic or glass, and reference numeral 12 represents a metallized metal layer. The metallized metal layer 12 is formed by applying a paste comprising a powder of a high-melting-point metal such as tungsten (W), molybdenum (Mo) or molybdenum/manganese (Mo/Mn) and an appropriate organic binder on the top face of the insulating substrate 11 according to the known screen printing method and sintering the paste.  The metallized metal layer 12 is covered with the intermediate metal layer 13 comprising the first intermediate metal layer 13a composed mainly of a nickel/boron alloy and the second intermediate metal layer 13b composed mainly of a nickel/phosphorus alloy, and the surface of the intermediate metal layer 13 is covered with the surface metal layer 14 composed mainly of gold. The surface metal layer 14 of gold is formed on the nickel/phosphorus alloy layer 13b, the crystal of gold is densified to increase the bonding strength.


Regarding claim 41, (par [0029] - tungsten (W), molybdenum (Mo)) of Lee discloses wherein the refractory metal comprises one or both of tungsten (W), and molybdenum (Mo).

Regarding claim 43, the resulting structure would have been one wherein the Ni layer is formed directly on the base Ni layer over the first base metal layer.

Regarding claim 47, Hosoi also discloses the Ni/P alloy constituting the intermediate metal layer 13b comprises 1 to 20% by weight, especially 5 to 15% by weight, of phosphorous and 80 to 99% by weight, especially 85 to 95% by weight, of nickel (col. 3, ln 55-60).
In view of such teaching, it would have been obvious to form a package of Lee and Hammer and Hosoi further comprising a Ni layer comprising P at a concentration exceeding 5% interposed between the base Ni layer and the Pd layer such as taught by Hosoi to increase the bonding strength.

Regarding claim 51, Lee dislcoses wherein the ceramic substrate has a via formed therethrough, and wherein one of the different metal layer stacks (the stack of 130 which is a stack in the via hole) comprises a portion extending through the via.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hammer and Hosoi in view of Uzoh et al. 9125333

However, FIG. 5B illustrates an exemplary connector. Connector 260 includes substrate 262, barrier layer 272, and conductive layer 270. Barrier layer 272 includes first layer 264, second layer 266, and third layer 268. In one particular embodiment first layer 264 is a nickel-boron alloy, second layer 266 is a nickel layer, and third layer 268 is a nickel alloy, providing a NiB/Ni/NiB laminated barrier layer.
In view of such teaching, it would have been obvious to form a package of Lee and Hammer and Hosoi further comprising wherein a metal layer is interposed between the Ni layer and the base Ni layer over the second base metal layer such as taught by Uzoh in order to form a multi-layer thin barrier layer structure to minimize the overall size of the electronic structure.

Regarding claim 45, Uzoh wherein the metal layer comprises a metal or an alloy, the metal or the alloy comprising nickel.

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hammer and in view of Hosoi.
Regarding claim 33, Lee and Hammer disclose claim 32 but do not discloses further comprising a Ni layer comprising P or B at a concentration exceeding 5% interposed between the base Ni layer and the Pd layer.
However, FIG. 1 Hosoi discloses is a sectional view illustrating the covering structure for a metallized metal layer of an electronic part according to the present invention. In FIG. 1, reference numeral 11 represents an insulating substrate composed of an electrically insulating material such as ceramic or glass, and reference numeral 12 represents a metallized metal layer. The metallized metal layer 12 is formed by applying a paste comprising a powder of a high-melting-point metal such as 
In view of such teaching, it would have been obvious to form a package of Lee and Hammer further comprising a Ni layer comprising P at a concentration exceeding 5% interposed between the base Ni layer and the Pd layer such as taught by Hosoi to increase the bonding strength.

Allowable Subject Matter
Claims 48 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829